Title: To George Washington from Jedediah Huntington, 27 June 1782
From: Huntington, Jedediah
To: Washington, George


                  
                     Dear Sir,
                     Norwich June 27. 1782
                  
                  Your Excellencys Favor of the 15th did not reach me until this
                     day—I shall lay it before the Governor & Council of Safety who have
                     the Disposal of the rejected Recruits—& afterwards give the necessary
                     Orders to the Mustering Officers—I see but a small Prospect of geting many more
                     Recruits but as the State have fixed on the 20th of next Month as the
                     ultimatum, I think best to have the mustering Officers stay to that Day.
                  I will put my Affairs in Order to repair to Camp as soon as
                     possible—in the mean time—am with greatest Esteem & Respect Your
                     Excellencys most obedt Servant
                  
                     J. Huntington
                  
               